OPINION

Per Curiam:

Appellant, executrix of the estate of her deceased husband, appeals the award of two separate attorneys’ fees to attorneys who represented her to settle the estate. Acrimony between counsel and client arose because of her refusal to follow their advice in connection with certain matters concerning the probate. They withdrew as counsel prior to completion of final settlement and petitioned for allowance of their fees for services performed to the date of their withdrawal.
The executrix appeals the award of the trial court on the *108grounds that the award was premature because the estate had not yet been fully settled, that the court failed to hear all of the evidence bearing on the reasonableness of the fees and that the fees were excessive.
None of the contentions have merit. The evidence in the record reflects that the total sum of $14,177.50 was specifically divided between the two different attorneys for services performed on behalf of an estate valued in excess of $130,000.00. The fees were reasonable, were commensurate with the extensive services performed by the attorneys and were awarded timely in accordance with the provisions of NRS 150.060(2).1
Affirmed.

 NRS 150.060(2), which subsequently has been amended, provided: Any attorney who has rendered services to an executor or administrator at any time after the issuance of letters testamentary or letters of administration, and upon such notice to the executor or administrator and to the persons interested in the estate as the court or a judge thereof shall require, may apply to the court for an allowance upon his fees. On the hearing, the court shall make an order requiring the executor or administrator to pay such attorney out of the estate such compensation, on account of the services rendered up to that time as the court shall deem proper, and such payment shall be made forthwith. (Emphasis added.)